Citation Nr: 1451762	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.


FINDINGS OF FACT

1.  Service connection for hepatitis C was initially denied in a September 2010 rating decision on the bases that the Veteran did not have hepatitis C in service and that his hepatitis C was not related to active service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the September 2010 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.

3.  Hepatitis C was not shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The September 2010 RO decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The criteria for reopening the claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of February 2012 satisfied the duty to notify provisions.  This letter informed the Veteran of the evidence necessary to substantiate a service connection claim, the regulations pertinent to the establishment of an effective date and of the disability rating, and that new and material evidence was needed to reopen his claim that was previously denied in September 2010.

The Veteran's VA and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2012; the record reflects that this examination is sufficient for deciding the claim.  The examination report is adequate because it addresses all the elements of a claim for service connection and it fully discusses the Veteran's medical and personal history; as a result, the Board is able to make a full and fair decision on the facts of this case.
The Board acknowledges that VA was unable to obtain a complete copy of the Veteran's service treatment records.  Partial records were obtained from the National Personnel Records Center and efforts were taken to obtain records from the Veteran.  All methods to obtain the service treatment records were exhausted.  The Veteran was notified of this situation in an August 2010 letter when previously filed a claim.  A remand for further attempts to obtain any additional service treatment records is not necessary because such an attempt would be futile.

Where service records have been lost or destroyed through no fault of the veteran, the United States Court of Appeals for Veterans Claims has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

New and Material Evidence

Service connection for hepatitis C was denied in a September 2010 rating decision on the bases that the Veteran did not have the disease in service and the disease was also not related to his active service.  He was notified of the decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record as of the September 2010 denial of the claim included VA treatment records that discuss a history of hepatitis C dating back to 1990 and a service entrance examination from November 1977 that was negative for hepatitis C or any liver problems.  The denial was based on a lack of in-service incurrence and a lack of a nexus between the Veteran's hepatitis C and active duty service.

Since the September 2010 denial, the Veteran has submitted a plethora of new evidence.  Of note, the claims file now contains statements from the Veteran indicating that he believes he contracted hepatitis C from unsterilized inoculation guns used for immunization shots in service.  There are three internet blog articles supporting the argument that veterans were exposed to hepatitis C in this way.  

As these statements and documents were not before VA at the time of the Veteran's previous denial, they are new.  As they provide evidence that the Veteran's hepatitis C may have been incurred in service as a result of unsterilized inoculation guns they speak to one reason for the previous denial of service connection.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the September 2010 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for hepatitis C is warranted.  The Board will proceed address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A June 1992 laboratory report from the Hennepin County Medical Center (HCMC) demonstrates a positive diagnosis for hepatitis C.  VA treatment records through May 2012 also discuss a history of hepatitis C and note early stage cirrhosis of the liver.  The current disability element is met.

A March 2012 statement from the Veteran indicates that he believes his hepatitis C was caused by unsterilized inoculation guns used for immunization shots he received in service.  In a June 2014 hearing, the Veteran provided testimony that when he was in service, they lined up all the service members and immunized them using the air guns.  The air guns were not cleaned after each service member, and he could see blood on everyone's arm.  Although the Veteran is not competent to assess whether hepatitis C was transmitted to him during this in-service "event," the Board finds that air gun immunizations at least as likely as not occurred as described by the Veteran.  Thus, remaining issue is whether a nexus exists between the Veteran's hepatitis C and his active duty service.

A clinical note from November 2009 reveals that the Veteran's risk factors for hepatitis C include a needle stick while taking out the garbage, a possible blood transfusion, and past intranasal drug use.  Other VA treatment records dating through May 2012 provide no additional risk factors for hepatitis C or any etiological analysis of the disease.

In March 2012, the Veteran submitted a personal statement, three articles, a November 2005 Board decision, and a hepatitis C questionnaire.

The statement from the Veteran indicated that he believes his current hepatitis C to be the result of in-service immunization shots by unsterilized inoculation guns.  As discussed above, in June 2014 the Veteran also provided testimony recounting the experience.

The three articles support the Veteran's contention that veterans may have been exposed to hepatitis C through immunization shots administered in service with unsterilized inoculation guns.  These articles do not speak as to the specific etiology of the Veteran hepatitis C, rather just the possible connection between veterans with hepatitis C and the inoculation guns, in general.

A November 2005 decision of the Board reflects that the Board has previously granted service connection for hepatitis C based on the theory claimed by the Veteran here in the case of another veteran.  The opinion shows that the veteran at issue had received these immunization shots from unsterilized inoculation guns while in the Navy.  Both VA and private physicians reviewed his military and medical history.  They both essentially excluded the usual risk factors for hepatitis C and concluded that the veteran's disease in that case was the result of injections by the inoculation guns.

A March 2012 hepatitis questionnaire completed by the Veteran indicates that, according to him, he has none of the given risk factors for hepatitis.  He has never used intravenous drugs, used intranasal cocaine, engaged in high-risk sexual activity, had hemodialysis, had any tattoos or body piercings, ever shared a toothbrush or razor blade, had acupuncture with non-sterile needles, had a blood transfusion, and that he had never been a healthcare worker who was exposed to any contaminated bloods or fluids.

In April 2012, the Veteran underwent a VA examination by a VA physician.  In reviewing the Veteran's medical history, the examiner found that his enlistment physical was negative for hepatitis.  The Veteran communicated that he received air gun immunizations while in the military.  He denied any intravenous drug use or drug use in the military, and any promiscuous sex or blood transfusions.  He denied any tattoos.  After service, the Veteran had chronic fatigue and a 1992 HCMC blood test showed a positive hepatitis C reaction.  The Veteran denied drinking in the past 15 years.

The examiner concluded that the Veteran's hepatitis C was less likely than not caused by service, including the unsterilized inoculation guns used for immunization shots while in service.  The examiner addressed the risk factors of hepatitis C and the Veteran's specific case.  The examiner stated that, even though the Veteran did not have any of the typical risk factors for hepatitis, center for disease control data showed that there was much less than a 50 percent chance the Veteran could have contracted hepatitis C as a result of those inoculation guns.

The Board finds that the evidence in support of a nexus between the Veteran's hepatitis C and his active duty service is not sufficient to substantiate the claim even to an equipoise position.

While the Veteran is competent to provide statements regarding his military and medical history (e.g., receiving immunization shots with unsterilized inoculation guns) and his symptoms related to hepatitis (e.g., chronic fatigue), he is not competent to identify the etiology of his disease in this case because it is a complex medical matter.  See Jandreau, 492 F.3d 1377 at n. 4 (2007) (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, the Veteran's March 2012 statement and his testimonial statements indicating a nexus are given no weight.

Additionally, the three articles the Veteran submitted are of little probative value.  The articles do not provide an etiological link between the Veteran's disease and his active duty service; rather they indicate that there is a relation between the use of unsterilized inoculation guns in the military and veterans with hepatitis C, in general.  The VA examiner considered this theory, but it was not endorsed.

VA treatment records are silent as to any etiological opinions.  They do note the possibility of several risk factors-prick by a needle while taking out the garbage, intranasal drug use, and a possible post-service blood transfusion-but do not ultimately opine one way or the other. 

An April 2012 VA examination opinion concluded that it was less likely than not that the Veteran's hepatitis C was caused by the in-service inoculation guns, even despite the fact that the Veteran had no high-risk factors for hepatitis C.  The examiner noted that studies have demonstrated a positive causal link between those inoculation guns and veterans diagnosed with hepatitis C, however the probability of such an occurrence, even with no other risk factors, was much less than 50 percent.

Lastly, the Veteran submitted a November 2005 Board decision in which a veteran was granted service connection for hepatitis C as due to inoculation with unsterilized air guns in service.  Previously issued Board opinions are binding only with regard to the specific case decided.  They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2014).  Moreover, the Board notes that different facts were involved, as the veteran in the other case received etiological opinions establishing a causal link between his hepatitis C and the inoculation guns from both private physicians and VA physicians.  Similar facts and opinions are not present here as the medical expert opinion evidence weighs against the claim.

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis C.  The benefit-of-the-doubt doctrine has been considered but as the evidence is not in equipoise there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.


ORDER

The claim for entitlement to service connection for hepatitis C is reopened; however, service connection for hepatitis C is denied



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


